Citation Nr: 0941497	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the hands and fingers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In May 2009, the Board remanded the Veteran's claims for 
additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

It is as likely as not that the Veteran has residuals of cold 
injury of the hands and fingers attributable to his active 
military service.


CONCLUSION OF LAW

The Veteran has residuals of cold injury of the hands and 
fingers that are the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2006 statement, the Veteran contends that he 
sustained a cold injury to his hands and fingers while 
stationed in Korea.  He contends that he served outside in 
cold weather and that his fingers turned a dark gray and 
became numb and slightly swollen.  The Veteran further 
contends that he did not seek medical treatment in service 
for his cold injuries because other service members had more 
serious injuries to be attended to, and he could get 
disciplined for cold injuries as he and fellow service 
members had been warned to keep their extremities warm to 
prevent such injuries from occurring.  Thus, the Veteran 
contends that service connection is warranted for residuals 
of cold injury of the hands and fingers.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's service treatment records reveals 
that the Veteran's January 1952 entrance examination report 
and December 1954 separation examination report both indicate 
normal upper extremities.  However, the Veteran's personnel 
records indicate that the Veteran served in Korea during the 
Third Korean Winter Campaign from December 1952 to April 
1953.  His DD 214 indicates that he served as a telephone 
repairman.  

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge, such as being outside in cold weather and 
experiencing numbness, swelling, and discoloration in his 
hands and fingers.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Nothing in the evidence of record indicates that the 
Veteran's statements regarding his in-service cold injury are 
not credible.

A review of the Veteran's post-service medial records reveals 
a February 1977 medical treatment record from a Dr. S. that 
indicates that the Veteran had left hand tendonitis.  An 
August 2006 letter from the same Dr. S. indicates that the 
Veteran suffered frostbite on all of his fingers in service, 
which caused chronic recurrent problems over the years.  The 
letter also reveals that the Veteran dealt with the residual 
problems himself.  In addition, the letter indicates that the 
Veteran's cold injury residuals progressed over the years 
because of diminishing circulation to symptoms that resembled 
Raynaud's phenomenon.  Dr. S. reported that the Veteran was 
beginning to show sensitivity to heat in his fingers.  
Finally, a November 2006 medical treatment record from the 
Omaha VA Medical Center indicates that the Veteran complained 
of bilateral hand pain and was diagnosed with degenerative 
joint disease.

In August 2009, the Veteran was afforded a VA examination in 
connection with this claim, pursuant to the Board's May 2009 
remand instructions.  The examiner reviewed the Veteran's 
claims file and examined the Veteran.  At the examination, 
the Veteran complained of intermittent aching pain, swelling, 
tingling, and numbness in his hands and fingers, the onset of 
which was in the 1950s.  An x-ray report created as part of 
the examination indicates likely old trauma at the proximal 
interhalangeal joint of the fourth digit and distal 
interphalangeal joint of the fifth digit, minimal 
degenerative change of the interphalangeal joints of the 
thumbs bilaterally, but no evidence of old thermal injury or 
collagen vascular disease.  The examiner diagnosed the 
Veteran with old cold injuries to both hands and/or Raynaud's 
phenomenon, with ongoing cold sensitivity due to old cold 
exposure.  Specifically, the examiner stated:

[The Veteran] appears to have residuals 
of his cold injuries, specifically to the 
fingers and hands, bilaterally, that are 
secondary to his old frostbite/cold 
exposure that he incurred in Korea many 
years ago.  This is quite typical of many 
cases that are seen due to excessive cold 
exposure.  He appears to have Raynaud's 
phenomenon in the fingers of both hands, 
and this has been documented by his 
private physician.

The examiner opined that, "It appears at least as likely as 
not that he has ongoing cold sensitivity and Raynaud's 
phenomena of the fingers of both hands that is secondary to 
cold exposure and likely frostbite that he incurred during 
the winter between 1952 and 1953 in Korea."  The examiner 
reasoned that:

[The Veteran] was a wireman, he was 
forced to splice wire along a 15-mile 
stretch that was frequently cut by 
opposing forces.  That type of intricate 
work always needs removal of gloves and 
any protection of the hands, in order to 
perform his wireman duties.  Therefore, 
the likelihood of obtaining frostbite of 
the fingers is quite good.  Therefore, I 
feel it is at least as likely as not that 
his current complaints in both hands are 
secondary to the repeated cold injuries 
sustained during military service in 
Korea many years ago.

The Board finds that:  (1) there is medical evidence of a 
current disability in the form of medical diagnoses by Dr. S. 
and the August 2009 examiner; (2) credible lay evidence of 
the incurrence of an injury in service in the form of the 
Veteran's May 2006 statement; and (3) medical evidence of a 
nexus between the claimed in-service injury the current 
disability in the form of the August 2009 examiner's opinion.  
Thus, the Board finds that service connection for residuals 
of cold injury of the hands and fingers is warranted when 
resolving reasonable doubt in favor of the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).  Thus, the appeal is 
granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.


ORDER

Service connection for residuals of cold injury of the hands 
and fingers is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


